Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the annual report of GeoVax Labs, Inc. (the "Company") on Form 10-K for the year ended December31, 2015, I, Mark W. Reynolds, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes - Oxley Act of 2002, that to the best of my knowledge: 1. The annual report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the annual report fairly presents, in all material respects, the financial condition and results of operations of the Company Dated: March 16, 2016 /s/Mark W. Reynolds Mark W. Reynolds Chief Financial Officer
